LUCAS V. UNION PACIFIC RAILROAD, ET AL.



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-04-380-CV





TERRY D. LUCAS AND CAROL B. LUCAS	APPELLANTS



V.



UNION PACIFIC RAILROAD COMPANY,	APPELLEES

HULCHER SERVICES, INC., EAGLE 

CONSTRUCTION AND ENVIRONMENTAL 

SERVICES, L.P., AND SMITH AND 

CHAMBERS, LLC



------------



FROM THE 16TH DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellants attempt to appeal from a trial court order granting summary judgment in favor of Union Pacific Railroad Company.  On December 3, 2004, we notified appellants that we were concerned this court may not have jurisdiction over this appeal because the order granting summary judgment in favor of appellee Union Pacific Railroad Company is a partial summary judgment that does not dispose of all parties in the case, and it does not appear to be a final appealable interlocutory order.  
See Lehmann v. Har Con Corp., 
39 S.W.3d 191, 192-93 (Tex. 2001).  Additionally, we informed appellants that the trial court had confirmed that no severance order has been signed severing appellants’ case against Union Pacific Railroad Company from appellants’ case against the other defendants.  We also informed appellants that the appeal would be dismissed for want of jurisdiction unless appellants or any party desiring to continue the appeal filed with the court within ten days a response showing grounds for continuing the appeal.  We have not received any response to the jurisdiction letter, but on December 6, 2004, appellee Union Pacific Railroad Company filed a motion to dismiss this appeal because the order granting summary judgment is not a final, appealable judgment.   

Because there is no final judgment or appealable interlocutory order, we grant the motion to dismiss and dismiss this case for want of jurisdiction.  
See 
Tex. R. App. P.
 42.3(a); 43.2(f).

PER CURIAM



PANEL D:	GARDNER, WALKER, and MCCOY, JJ.



DELIVERED:  January 13, 2005

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.